Citation Nr: 0933937	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  04-03 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for systemic lupus 
erythematosus.

2.  Entitlement to a compensable rating for tinea pedis.


REPRESENTATION

Appellant represented by:	Sandra C. George, Attorney


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1984 to January 1989.  

In part, this matter comes before the Board of Veterans' 
Appeals (Board) by order of the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") on 
February 25, 2009, which vacated an October 2007 Board 
decision as to the service connection issue and remanded the 
matter for additional development.  In October 2007, the 
Board remanded the issue of entitlement to a compensable 
rating for tinea pedis for additional development.  The 
appeal initially arose from an August 2003 rating decision by 
the Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The Veteran waived 
agency of original jurisdiction review of evidence submitted 
in support of her claim in August 2009.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  
The Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
found that the VCAA notice requirements applied to all 
elements of a claim.  Records show the Veteran was provided 
general notice correspondence on her initial tinea pedis 
claim.  The Board finds, however, that as her claim for a 
compensable rating for tinea pedis must be remanded for other 
reasons an addition VCAA notice should be provided.  

In February 2009, the Court remanded the decision regarding 
entitlement to service connection for systemic lupus 
erythematosus for further development, to include a VA 
medical examination.  

In this case, service treatment records  reflect treatment 
for eye problems in February 1985, March 1985, April 1985, 
June 1985, August 1985, June 1986, July 1986, October 1986, 
December 1986, April 1987, July 1987, October 1987, December 
1987, April 1988, May 1988, and October 1988.  The diagnoses 
included allergic conjunctivitis, blepharitis, chlamydial 
conjunctivitis, bacterial conjunctivitis, follicular 
conjunctivitis, photophobia, and allergic reaction to 
sunlight.

Post service medical records dated in November 2000 noted an 
impression of systemic illness with fever, pleuritis, 
arthritis, and abnormal serological studies that was 
consistent with a diagnosis of systemic lupus erythematosus.  
An April 2001 report included a diagnosis of probable lupus.  
These diagnoses were provided approximately eleven years 
after the Veteran was separated from service.

Subsequent VA and private treatment reports note a history of 
lupus without opinion as to etiology.  Medical literature 
submitted in support of the claim noted that conjunctivitis 
and dry eyes were common in lupus patients.

A May 2009 statement from a private physician identified as a 
specialist in occupational medicine noted the Veteran's 
claims file was reviewed and that there was a high degree of 
medical certainty that her lupus was onset during military 
service.  The physician summarized the reports of pertinent 
treatment during service and found that treatment for 
conjunctivitis was the initial symptom of her lupus.  It was 
further noted that the onset of symptoms of chronic 
conjunctivitis did not reflect simple conjunctivitis because 
records showed the disorder was recurrent and that it did not 
respond quickly to treatment.  

In order to obtain a more complete assessment of  the 
Veteran's SLE, including etiology, ant to comply with the 
order of the Court, further evaluation of this disease must 
be performed.

Regarding the issue of a compensable rating for tinea pedis, 
for an increased-compensation claim, the VCAA duty to assist 
requires that VA make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate a 
claim and in claims for disability compensation requires that 
VA provide medical examinations or obtain medical opinions 
when necessary for an adequate decision.  38 C.F.R. § 3.159.  
VA regulations provide that when a claimant fails to report 
for a scheduled medical examination, without good cause, an 
increased rating claim shall be denied.  See 38 C.F.R. 
§ 3.655 (2008).  The Court has held that the burden was upon 
VA to demonstrate that notice was sent to the claimant's last 
address of record and that the claimant lacked adequate 
reason or good cause for failing to report for a scheduled 
examination.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993); 
see also Connolly v. Derwinski, 1 Vet. App. 566 (1991).  The 
Court has also held, however, that VA's "duty to assist is 
not always a one-way street."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  If a claimant wishes help, she cannot 
passively wait for it in those circumstances where she may or 
should have information that is essential in obtaining 
relevant evidence.  

In this case, VA records show the Veteran failed to report 
for a scheduled VA examination in February 2009 at the VA 
Medical Center in Charleston, South Carolina.  In 
correspondence dated in April 2009, however, she provided VA 
a new mailing address in Gaithersburg, Maryland, and 
indicated she had relocated in November 2008.  Therefore, the 
Board finds that further efforts are required for an adequate 
determination.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, 
who have treated her for SLE and tinea 
pedis.  After the Veteran has signed 
the appropriate releases, those records 
should be obtained and associated with 
the claims folder.  Appropriate efforts 
must be made to obtain all available VA 
treatment records.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The Veteran is 
to be notified of unsuccessful efforts 
in this regard, in order to allow her 
the opportunity to obtain and submit 
those records for VA review.

2.  The veteran should be afforded a VA 
rheumatology examination to determine the 
etiology of her SLE.  All indicated tests 
and studies are to be performed, and a 
comprehensive history is to be obtained.  
Prior to the examination, the claims 
folder and a copy of this remand must be 
made available to the rheumatologist for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
rheumatologist.  Based on a review of the 
claims folder, examination of the 
Veteran, and applying sound medical 
principles, the physician is requested to 
opinion whether it is at least as likely 
as not (50% probability or greater) that 
the Veteran's SLE had it's onset in 
service; or, if found to pre-exist 
service, the physician is requested to 
opinion whether it is at least as likely 
as not (50% probability or greater) that 
the Veteran's SLE was aggravated by 
military service.  

The rheumatologist is requested to 
provide sustainable reasons and bases for 
the opinion, and must also comment on the 
February 2009 opinion of R.S.F., M.D. 
which concluded that SLE began in 
service.  The rheumatologist must provide 
reasons for either concurring or 
dissenting with that opinion.

3.  The Veteran should be afforded a VA 
dermatology examination for an opinion as 
to the current nature and severity of her 
service-connected tinea pedis.  The 
examination should be performed in 
accordance with the guidelines 
established in VA's worksheets for 
examination of skin diseases (other than 
scars).  All indicated tests and studies 
are to be performed.  Prior to the 
examination, the claims folder and a copy 
of this remand must be made available to 
the examiner for review of the case.  

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
Veteran is to be advised that failure 
to report for a scheduled VA 
examination without good cause shown 
may have adverse effects on her claim.

5.  After completion of the above and 
any additional development deemed 
necessary, the issue remaining on 
appeal should be reviewed with 
consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the Veteran should be 
furnished a supplemental statement of 
the case and be afforded the 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




